 


109 HR 4689 IH: Truth in Quality Grading Act of 2005
U.S. House of Representatives
2006-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4689 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2006 
Ms. Herseth (for herself, Mrs. Cubin, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Federal Meat Inspection Act to provide that a quality grade label issued by the Secretary of Agriculture for beef and lamb may not be used for imported beef or imported lamb. 
 
 
1.Short titleThis Act may be cited as the Truth in Quality Grading Act of 2005. 
2.Quality grade labeling of beef and lamb 
(a)DefinitionsSection 1 of the Federal Meat Inspection Act (21 U.S.C. 601) is amended by adding at the end the following: 
 
(x)BeefThe term beef means meat produced from cattle (including veal). 
(y)Imported beefThe term imported beef means beef that is not United States beef, whether or not the beef is graded with a quality grade issued by the Secretary. 
(z)Imported lambThe term imported lamb means lamb that is not United States lamb, whether or not the lamb is graded with a quality grade issued by the Secretary. 
(aa)LambThe term lamb means meat, other than mutton, produced from sheep. 
(bb)United States beef 
(1)In generalThe term United States beef means beef produced from cattle slaughtered in the United States. 
(2)ExclusionThe term United States beef does not include beef produced from cattle imported into the United States. 
(cc)United States lamb 
(1)In generalThe term United States lamb means lamb produced from sheep slaughtered in the United States. 
(2)ExclusionThe term United States lamb does not include lamb produced from sheep imported into the United States.. 
(b)MisbrandingSection 1(n) of the Federal Meat Inspection Act (21 U.S.C. 601(n)) is amended— 
(1)in paragraph (11), by striking or at the end; 
(2)in paragraph (12), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following: 
 
(13)if it is imported beef or imported lamb and bears a label that indicates a quality grade issued by the Secretary.. 
(c)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall promulgate final regulations to carry out the amendments made by this section. 
(d)Effective dateThe amendments made by this section take effect 60 days after the date on which final regulations are promulgated under subsection (c). 
 
